Citation Nr: 0731190	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that a previously denied claim for service 
connection for an anxiety disorder had been reopened.  The 
Board agrees with the RO and finds that the assessments of 
PTSD found on VA outpatient treatment records that were not 
previously of record constitute new and material evidence to 
reopen the claim.  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends service connection is warranted for a 
psychiatric disorder, claimed as PTSD.  Review of the record 
shows that he had service in Vietnam for less than two months 
at Pleiku Air Base.  It is further noted that he was treated 
during service for complaints of an anxiety disorder in 
December 1969, while he was in Vietnam.  He has been 
diagnosed as having PTSD, there is insufficient evidence of 
an in-service stressor, which can be utilized to support this 
diagnosis.  See West v. Brown, 7 Vet. App. 70 (1994).  
Additionally, there has been no VA compensation examination 
performed regarding whether his current symptoms of anxiety 
are related to his in-service complaints.  Under these 
circumstances, it is believed that additional development is 
warranted.  



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action. 

2.	If appropriate the RO/AMC should forward 
the veteran's statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to U.S. Army 
and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	The RO/AMC should arrange for a VA 
psychiatric examination to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link 
between the current symptomatology and 
one or more of the in-service stressors.  
If there is no diagnosis of PTSD, the 
examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that any diagnosed 
psychiatric disorder is related to the 
symptoms that the veteran exhibited 
during service.  A complete rational of 
any opinion expressed should be included 
in the examination report.
 
4.	Thereafter, the ROAMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


